Citation Nr: 0716395	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  98-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision issued by the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with a 30 percent evaluation effective from October 24, 
1995.  In a decision issued in July 1999, the Board denied 
entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD.  The Board also denied two additional issues 
that were developed for appeal at that time (entitlement to 
an increased rating for a skin disorder and entitlement to an 
earlier effective date for the award of service connection 
for PTSD).

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2000, the veteran and the VA Office of General Counsel 
filed a joint motion for partial remand and agreed that the 
veteran would appeal only the issue of an increased 
evaluation for PTSD.  In a September 2000 order, the Court 
granted the joint motion and vacated that part of the Board's 
decision of July 1999 that denied an evaluation in excess of 
30 percent for PTSD.  The appeal as to the other two issues 
was dismissed, and the case was remanded for further 
development, readjudication, and disposition in accordance 
with the Court's order.

The record also shows that, while the Court appeal was 
pending, the RO issued a rating decision in November 1999 
which granted an increased rating for his PTSD to 50 percent, 
effective from July 28, 1999.  The issues then became whether 
the veteran was entitled to an initial or staged rating in 
excess of 30 percent for his PTSD prior to July 28, 1999, and 
in excess of 50 percent after that date.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).

In August 2001, the Board remanded the appeal to the RO for 
additional medical development and readjudication.  
Subsequently, in November 2003, the Board granted a schedular 
evaluation of 50 percent for PTSD from October 24, 1995, to 
July 27, 1999, and a 70 percent evaluation as of July 28, 
1999, and remanded the issue of entitlement to an extra-
schedular evaluation for PTSD back to the RO for additional 
development.  In a February 2004 rating decision, the RO 
effectuated that Board's November 2003 decision.  The veteran 
filed a statement disagreeing with the 70 percent rating and 
the July 28, 1999 effective date for that evaluation in March 
2004.

Thereafter, in September 2005, the Board once again remanded 
the veteran's claim for an extra-schedular rating for 
additional development and, given the March 2004 statement in 
support of claim, remanded the claim for a rating in excess 
of 70 percent for PTSD and the claim for an effective date 
prior to July 28, 1999, for the grant of a 70 percent 
evaluation for PTSD. 

While the Board construed the veteran's March 2004 
disagreement with the RO's assignment of a 70 percent for 
PTSD and the effective date of July 28, 1999, for that 
evaluation, as the February 2004 rating decision merely 
implemented a final Board decision, the veteran's statement 
should have been construed as a new claim for a rating in 
excess of 70 percent for PTSD and a claim for an effective 
date earlier than July 28, 1999 for the grant of a 70 percent 
rating for PTSD.  See 38 U.S.C.A. § 7104 (West 2002).  In any 
event, even if the statement could be construed as a notice 
of disagreement rather than a reopened claim for an increased 
rating and an initial claim for earlier effective date, the 
question of whether the Board had jurisdiction over these 
issues is now moot because a substantive appeal was not filed 
by the veteran as to either issue following the RO's issuance 
of the January 2007 statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2006) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case); Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  Therefore, the only issue 
currently in appellate status is as listed on the first page 
of this decision.  The claims for a rating in excess of 70 
percent for PTSD and a claim for an effective date earlier 
than July 28, 1999 for the grant of a 70 percent rating for 
PTSD are referred to the RO for appropriate action.


FINDING OF FACT

1.  The Board remanded the claim for a rating in excess of 70 
percent for PTSD on an extra-scheduler basis to the Chief 
Benefits Director, pursuant to 38 C.F.R. § 3.321, for 
consideration of an extra-scheduler rating.

2.  The VA Chief Benefits Director determined that an extra-
scheduler rating for PTSD was not warranted.

3.  The evidence of record does not present such an 
exceptional or unusual disability picture, due solely to the 
veteran's service-connected PTSD, such as the need for 
frequent hospitalizations or as to result in marked 
industrial impairment or render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The requirements for a rating in excess of 70 percent for 
PTSD on an extra-schedular basis have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in October 2005 informed the veteran 
to submit all relevant evidence in his possession and of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. 

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

While the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
extra-scheduler rating should his appeal be granted (see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
presumption of prejudice is rebutted here because, as the 
preponderance of the evidence is against the appellant's 
claim, and any questions as to the effective date to be 
assigned is moot.   ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  

Moreover, while the veteran was not provided Veterans Claims 
Assistance Act of 2000 (VCAA) notice until after the appealed 
from May 1998 rating decision, the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity); See also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Moreover, following issuance of the 
l September 2006 VCAA letter, the appeal was readjudicated in 
the January 2007 supplemental statement of the case.  
Providing the veteran with adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, No. 02-1077 slip op. at 
7 (U.S. Vet. App. Dec. 21, 2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

In view of the above, the Board finds that the RO complied 
with VA's duty to assist the veteran.  38 U.S.C.A. § 5103(a); 
See also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes all available and identified treatment 
records including his records from the Little Rock VA Medical 
Center.  Moreover, the Board finds that the examination 
provided the veteran in September 2006 was thorough in nature 
and contains an opinion as to the severity of his service 
connected PTSD which opinion is supported by a review of the 
record and a rationale.  There is no further duty to provide 
an examination or obtain a competent opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, such error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

The Claim

It is contended that the veteran's service connected PTSD 
causes marked interference with his employment that is not 
adequately compensated for by the normal rating criteria.  

Factual Background

In an August 1995 Vet Center clinical consultation note, the 
veteran was reported to have been married for over 20 years, 
was employed full time as a truck driver, and had been 
ordained as a minister since 1986.  He complained of 
depression, intrusive memories, anxiety, alternating insomnia 
and excessive sleeping, crying spells, and family problems.  
He had no history of substance abuse or cigarettes.  An 
apparent intake form revealed that the veteran was neat, 
friendly, cooperative, of average intelligence, oriented, 
with appropriate speech and affect, fair judgment, but was 
tense and restless.  He denied delusional content or 
hallucinations and none was evident.  He complained of 
moderate sleep disturbance, had high energy level, and past 
ideation of suicidal thought but denied any intent or risk, 
periodic intrusive memories of Vietnam, depression, anxiety, 
insomnia, problems with the family, and crying spells. 

The veteran had reportedly been married for 21 years and had 
four children.  He owned his own semi-truck and worked full 
time.  He was an ordained minister and active in the church 
but denied other recreational activities.  He worked as a 
cook in service and thought that his situation was stressful 
even though he was not exposed to combat.  He observed that 
his family discovered that he was more withdrawn and 
depressed after service.

In a May 1996 Social Work note, the veteran indicated that he 
had PTSD and had been denied for compensation.  He was very 
emotional at the time of the interview and stated that 
because he had been denied so much he was not sure what to 
do.  The social worker noted that the veteran was employed as 
a truck driver and needed help scheduling his appointments so 
he would not lose his job.  In an October 1996 psychiatric 
consultation, the veteran complained of feelings of being 
disorganized, alienation from friends, depression, stress 
headaches, and increased irritability.  However, he was not 
diagnosed with PTSD at that time.

In a November 1996 outpatient treatment note, the veteran was 
noted to have had multiple evaluations for complaints of PTSD 
with poor follow-up scheduling and medications.  He 
complained of depressed mood, a diminished interest, 
insomnia, psychomotor agitation, fatigue, feelings of 
worthlessness, and diminished ability to think.  Mental 
status examination showed that he was cooperative, with good 
grooming, normal speech, depressed mood, and labile affect, 
although it was also noted that he was tangential.  A follow-
up clinic appointment was scheduled.

In a mental health clinic intake note dated in December 1996, 
the veteran complained of being "messed up" from Vietnam, 
being endangered in Vietnam (no combat, no witnessing death, 
but did lose friends), and intrusive thoughts, but he denied 
flashbacks or nightmares.  He reported disturbed sleep, easy 
startle, irritability, avoidance of people and reminders of 
war, social isolation, frequent fights with wife, diminished 
sleep, decreased appetite, and decreased interest, but he 
denied suicidal or homicidal ideations, delusions, or 
hallucinations.  He was tearful throughout the interview.  
Mental status examination revealed that he was well dressed, 
in moderation distress, emotional, tearful, and agitated.  He 
was moderately cooperative during interview with normal 
speech, sad and upset mood, dysthymic affect, and judgment 
and insight were fair to poor.  Memory, attention, and 
concentration were grossly intact.

In June 1997, the veteran was noted to be working full time.

In a February 1998 VA examination, the veteran stated that he 
did not want to talk about his PTSD problems and related that 
he was terrified in Vietnam over the bombs.  He indicated 
that he had to sit away from the table when he ate so he was 
always ready to dive or run.  He denied nightmares but 
claimed that his sleep was bad and he would get up and shine 
shoes because he could not sleep.  He reflected that every 
where he went there were things that reminded him of Vietnam 
and he would not relax and was always nervous and tense.  He 
thought often of the bombing and was easily startled by 
noises and even hated to hear someone cough.  If anything 
sudden upset him, he came close to hitting the ground, could 
not take crowds, sat in secluded areas of restaurants, only 
went to the store when he had to, did not watch much 
television, and could not watch war movies.  He denied hatred 
toward Vietnamese.  He begged the examiner not to have to 
talk about Vietnam and mentioned a sergeant who had been 
killed.  He had been married for 20 plus years, described his 
wife as good and sent from God, and had a tendency to snap, 
but denied physical violence.  He had worked as a truck 
driver for six years, and had a lot of encounters at work.  
He often got extremely tense when driving and performed 
chores around the house when not working.

Mental status examination revealed that the veteran was 
casually-groomed, conversed, and was on the verge of tears 
during the interview.  His mood was anxious and depressed, 
affect was noted to be somewhat labile.  Thought processes 
and associations were logical and tight and no looseness of 
association was noted, nor was there any confusion.  No gross 
impairment in memory was observed and he was oriented times 
three.  He denied hallucinations and delusions.  Insight and 
judgment were adequate.  He reported suicidal ideation but 
denied any intent and he was not in need of psychiatric 
hospitalization at the time of the examination.  The final 
diagnoses included PTSD and the Global Assessment of 
Functioning (GAF) score was noted to be 50.

Outpatient medical records showed on-going treatment for 
complaints of anxiousness and depression.  He felt unfocused 
and had trouble with his anger. Medications included Prozac 
and he was noted in March 1998 to be doing alright on his 
present medication.  He continued to complain of intrusive 
memories of Vietnam, poor sleep, and high levels of anxiety.  
It was noted that the veteran was working full-time.  In an 
August 1998 treatment record, it was reported that he missed 
several appointments and that he was emotionally labile.  The 
veteran also complained of trembling on the inside, and could 
not focus.  He denied suicidal or homicidal ideations and was 
rational and well oriented.  Judgment was intact and insight 
fair.

The veteran received treatment for depression in March 1999.  
His GAF score at that time was 50.  In April 1999, a plan was 
made for the veteran to have at least monthly one-on-one 
sessions, but he did not return for his scheduled 
appointment.  The veteran's GAF score was 41 in September 
1999.  Progress notes provide that he was taking Prozac and 
Buspar.

The report of an October 1999 VA examination provides that 
the veteran was tearful during the examination.  He said that 
he slept often, and stopped while driving his truck to take 
catnaps that his company did not know about.  He also 
reported weird dreams, often not about combat, and was tense 
when he woke up.  He reported intrusive thoughts and noted 
that he had to work along Vietnamese in places he made 
deliveries.  The veteran thereafter reported that he was 
extremely uncomfortable in crowds.  He would go to 
restaurants while on the road but would eat and sit in such a 
way that he could leave quickly.  He also went to stores but 
did not like doing so and would leave quickly.  The veteran 
indicated that he did not go to his company's picnic and 
thought that might have hurt his career.  He said that he had 
been married for 25 years butt added that the marriage was "a 
rough road".  He explained that he became angry quickly and 
was badly misunderstood.  He had hit his wife in the past and 
frequently came close to doing so.  He had been self-employed 
as a trucker for the last 7-10 years, and had worked for 
several different companies.  When not on the road the 
veteran tried to keep himself busy.  He did not visit with 
anyone even though he knew that was wrong.

On mental status examination, the veteran was casually 
groomed.  He frequently bemoaned the fact that he was not the 
person he was before he went to Vietnam and he was extremely 
agitated during the examination.  He was, however, fully 
cooperative.  The veteran's speech was almost pressured at 
times.  His mood ranged from depressed to angry and his 
affect was labile.  His thought processes and associations 
were logical and tight, with no loosening of associations or 
confusion noted.  The veteran had some memory impairment 
which was felt to be secondary to his high level of 
agitation.  He did not complain of hallucinations and there 
was no delusional material noted.  His insight was somewhat 
limited and his judgment was adequate.  The veteran denied 
suicidal and homicidal ideation, and he was competent for VA 
purposes and was not in need of psychiatric hospitalization 
at the time of the examination.  The Axis I diagnosis was 
PTSD, chronic.  The Axis V GAF score was 45.

In December 1999, the veteran went to the emergency room 
seeking anxiety medicine.  He left without seeing a doctor in 
order to not be late for church.

A progress notes shows that the veteran had a GAF of 41 in 
June 2000.

A January 2001 medicine management progress note provides 
that the veteran was being seen at the mental health clinic.  
He reported being slightly better overall and not crying 
nearly as much.  He was well groomed, rational, coherent, and 
oriented with some dysphoria but not as deep as it had been.

In August 2001, the veteran was noted to be in individual 
therapy and working full time driving a truck.  He said that 
his anxiety at truck stops had improved.  He thought of 
Vietnam nearly everyday.  He was well groomed, coherent, 
rational, and oriented in three spheres.  His mood was 
slightly dysphoric, affect was congruent, judgment was 
intact, and his insight was fair to fairly good.  The GAF 
score was 41.

The report of a November 2001 VA examination indicates that 
the examiner reviewed the veteran's claims file prior to the 
examination.  The examiner also stated that examination of 
the veteran was difficult as he tended to be quite labile 
emotionally and found it difficult to talk about PTSD 
symptomatology.  The veteran said that he was having numerous 
problems and was unable to relax.  On questioning, he said 
that he was not having war-related nightmares but 
nevertheless was not sleeping well.  The veteran stated that 
unspecified things reminded him of incoming fire, and that 
people coughing in restaurants annoyed him quite badly.  In 
restaurants, he sat in the back and while he went to large 
stores, he did not linger and resented having to go to them.  
The veteran noted that he had been married for over 25 years, 
that the relationship was "up and down", and that his wife 
tried to be understanding and give him space when he had 
flare-ups.  He gave an employment history of being a self-
employed trucker.  He noted difficulty making himself work 
although at other times he could do well.  He also said that 
at times he forgot how to get to places he had been many 
times previously.  The veteran further reported that at home 
he tended to start a lot of jobs but not really finish any.  
He added that he used to fish but now it seemed like a chore, 
that he visited with no one, and that while he knew he should 
visit his father he could not make himself do so.

On mental status examination, the veteran was casually 
groomed and conversed readily.  His eye contact fluctuated 
and his speech was occasionally mildly pressured.  His 
thought processes and associations were logical and tight and 
there was no loosening of associations or confusion noted.  
There was no gross impairment in memory and the veteran was 
oriented in all spheres.  He did not complain of 
hallucinations and no delusional material was noted during 
the examination.  His insight was somewhat limited and his 
judgment was adequate.  The veteran denied suicidal ideation, 
and reported some homicidal ideation but denied any intent.  
He was found to be competent for VA purposes and was not in 
need of psychiatric hospitalization at the time of the 
examination.

The Axis I diagnosis was PTSD, chronic.  The Axis V GAF score 
was 45.  The examiner commented that it was quite clear that 
the veteran's social functioning was impaired.  He tended to 
have virtually no contact with other people and his 
relationship with his wife was impaired.  It was difficult to 
see how he would be able to sustain employment in a 
meaningful way.

While VA treatment records dated from April to June 2004 show 
the veteran's hospitalization, they also show the 
hospitalization was secondary to complications from diabetes 
mellitus and not his PTSD.

Lastly, at the September 2006 VA examination, the veteran 
complained of depression and was tearful throughout the 
examination with frequent complaints about how VA had not 
adequately helped/compensated him due to his PTSD.  He 
thereafter complained of irregular sleep, daily thinking 
about Vietnam, being easily startled, being uncomfortable in 
crowds but still being able to go to restaurants and large 
stores, and being unable to watch war movies.  The veteran 
reported that he does not receive any mental health 
treatment.  He had been married for 31 years.  He described 
his relationship with his wife as "rocky."  He has worked 
as a truck driver for the last 16 years.  He thereafter 
reported that he does not visit with anyone.  

On examination, the veteran's adverse symptomatology was 
limited to marked perseveration, tearfulness, a depressed 
mood, a labile affect, somewhat limited insight, and some 
homicidal ideation but without intent.  His GAF score was 44.  
It was also observed that the veteran was competent and not 
in need of psychiatric hospitalization.  While the examiner 
noted that it was unclear how long the veteran will be able 
to maintain employment, it was reported that the veteran was 
currently working and there was no evidence that his PTSD 
precluded work or caused marked industrial impairment beyond 
that already contemplated by his 70 percent rating 
employment.  

Analysis

Pertinent regulation provides that, in exceptional cases, 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Chief Benefits Director or the 
Director for Compensation and Pension Service for 
consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  (Emphasis Added).

The Board remanded the issue of whether the veteran was 
entitled to a rating in excess of 70 percent for his PTSD on 
an extraschedular basis in March 2005, pursuant to the 
provisions of  38 C.F.R. § 3.321(b)(1).  The Board's remand 
provided the veteran an opportunity to present evidence is 
support of his claim that his PTSD caused marked impairment 
in employment.  The Chief Benefits Director determined that 
the veteran was not entitled to an extraschedular rating.

Although the veteran claims that his PTSD symptomatology is 
so severe that it interferes with his work, the current 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, to include work.  
38 C.F.R. § 4.130.  The evidence does not objectively show an 
exceptional or unusual psychiatric disability picture as 
would render impractical the application of the regular 
schedular rating standards.  38 C.F.R. § 3.321(b)(1). 

In this regard, while medical records show continued 
complaints and treatment for PTSD, the appellant does not 
claim and the record does not show that his PTSD has resulted 
in frequent hospitalizations.  Moreover, while the veteran 
reported that his PTSD caused him to have to sneak in naps at 
work and not go to company picnics, the record does not 
contain any objective evidence that it has ever caused him to 
lose any time from work.  In fact, by the veteran's own 
admission, he has worked full-time as a truck drive for the 
last 16 years.  Likewise, while rocky, he has stayed married 
to the same women for 31 years.  Furthermore, while the 
September 2006 VA examiner opined that it was unclear how 
long the veteran will be able to maintain employment and is 
socially isolated, he also opined that there was no evidence 
that PTSD preclude employment, impaired thought processing, 
or impaired communication.  This opinion as not contradicted 
by any other medical opinion of record.  Evans, supra.  It 
must be noted that the assignment of a compensable evaluation 
is recognition that industrial capabilities are impaired.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, while 
the Board accepts as true the fact that the veteran needs to 
take such breaks at work, has a rocky relationship with his 
wife, and is socially isolated these problems do not equate 
to marked interference with employment as within the meaning 
of the applicable regulation, 38 C.F.R. § 3.321(b)(1).  See 
also Shipwash v. Brown, 8 Vet. App. 218 (1995).  

It bears emphasis that the schedular rating criteria are 
designed to take the impact of employment into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  

Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for an extra-schedular 
consideration rating are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his VA examiners and his physicians.  The Board recognizes 
that lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Their opinions as to the 
severity of the PTSD, however, are not competent because 
laypersons without medical training and expertise are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, the Board assigns more weight to the lack 
of objective medical evidence of record as outlined above in 
deciding whether the veteran's service connected disability 
is entitled to an extra-schedular evaluation.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for PTSD on an extra-
schedular basis is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


